PER CURIAM:
The district court granted the Board’s application for enforcement of a subpoena duces tecum directed to the company to require it to furnish a list of the names and addresses of all employees eligible to vote in a representation election ordered to be held by the *395Board. Admittedly the list would be made available to the union seeking certification in accordance with the election rule announced in Excelsior Underwear, Inc., 156 NLRB 1236 (1966).
We find the asserted grounds of appeal lacking in merit. We affirm on the authority of NLRB v. Wyman-Gordon Co., 394 U.S. 759, 89 S.Ct. 1426, 22 L.Ed.2d 709 (1969), and NLRB v. J. P. Stevens & Co., 409 F.2d 1207 (4 Cir. 1969).
Affirmed.